DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-5, 7, 8 and 14-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5 September 2017 is acknowledged. Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5, 7, 8 and 18 are under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 8 and 18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of diagnosing and treating a subject suffering
from cancer, comprising 
(a) obtaining a sample from the subject;
(b) detecting a fragment ofEphA2 protein having a molecular weight of from 30 kDa to 80 kDa in the sample
(c) diagnosing the subject with cancer when the presence of the fragment of EphA2

(d) administering an effective amount of a treatment for cancer to the diagnosed subject wherein the fragment of EphA2 protein is a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having an amino acid sequence having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4. 
	Claim 8 is drawn to the method according to claim 7, wherein an epitope of the antibody capable of recognizing the EphA2 fragment is located in a cysteine-rich domain of EphA2 protein
	Claim 18 is drawn to the method of Claim 8, wherein the EphA2 epitope corresponds to positions 201 to 314 of the amino acid sequence set forth in SEQ ID NO: 5.
The specification discloses antibodies that bind EphA2 peptides having amino acid sequences set forth in SEQ ID NO: 1 to 4.  The specification does not disclose any examples of antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4.
The specification discloses that the antibodies can also be prepared by those skilled in the art in a known manner. The specification discloses that the antibodies may be prepared by immunizing a nonhuman animal with a peptide containing an epitope sequence. Alternatively, an epitope-sequence-containing peptide is immobilized onto a solid phase support and an antibody that binds to the epitope may be selected from an antibody library or an antibody fragment library constructed by phage display or the like. The specification discloses that the cysteine-rich domain can be located, for example, at from position 180 to position 340 or at from position 201 to position 314 of the amino acid sequence set forth in SEQ ID NO: 5 (page 20, line 20 to page 23 line 1). Thus, the specification only discloses methods for obtaining possession of the antibodies listed in claims 8 and 18.
Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4 or the genus of antibodies that bind epitopes from position 180 to position 340 or at from position 201 to position 314 of the amino acid sequence set forth in SEQ ID NO: 5.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, a genus of antibodies  that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide 
 The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4 or genus of antibodies that bind epitopes from position 201 to position 314 of the amino acid sequence set forth in SEQ ID NO: 5, per Lilly by structurally describing a representative number of antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4 or bind epitopes from position 201 to position 314 of the amino acid sequence set forth in SEQ ID NO: 5, or describe structural features common to the members of the genus or antibodies that , which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4 that satisfies either the Lilly or Enzo standards.  The specification does not disclose any examples of  specific antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4 other than antibodies that bind peptides comprising the amino acid sequences set forth in SEQ ID NO: 1 to 4 or antibodies that bind epitopes from position 201 to position 314 of the amino acid sequence set forth in SEQ ID NO: 5.  There are insufficient structural features common to all members of the genus of antibodies.    The genus of antibodies 
Thus, the specification does not provide an adequate written description of the genus of antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4 or genus of antibodies that bind epitopes from position 201 to position 314 of the amino acid sequence set forth in SEQ ID NO: 5 that is required to practice the claimed invention.  Applicants have not described the genus of the antibodies that bind a peptide having an amino acid sequence obtained by adding, substituting, or deleting one or more amino acids from any one of the amino acid sequences set forth in SEQ ID NO: 1 to 4; or a peptide having 80% or more sequence identity with any one of the amino acid 
The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-4, 7, 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hasegawa et al (US 2010/0183618, published 22 July 2010, cited previously).
The claims are drawn to a method of diagnosing and treating a subject suffering
from cancer, comprising 
(a) obtaining a sample from the subject;
(b) detecting a fragment ofEphA2 protein having a molecular weight of from 30 kDa to 80 kDa in the sample
(c) diagnosing the subject with cancer when the presence of the fragment of EphA2
protein is detected; and
(d) administering an effective amount of a treatment for cancer to the diagnosed subject.
. 


Claim(s) 1-5, 7, 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zimmerman et al (US 2008/0241067, published 2 October 2008).
	Zimmerman teaches antibodies that bind to any epitope comprising SEQ ID NOs: 12-71 (paragraph 184). SEQ ID NO:21 of Zimmerman consists of the amino acids 156-166 of SEQ ID NO:1. SEQ ID NO:22 of Zimmerman consists of the amino acids 188-195 of SEQ ID NO:1. SEQ ID NO:70 of Zimmerman consists of the amino acids 129-139 of SEQ ID NO:2.Thus, Zimmerman teaches antibodies that bind the amino acid sequence of SEQ ID NOs:1-4 and antibodies that bind epitopes in a cysteine-rich domain on EphA2 protein. Zimmerman disclose that the markers may be measure in serum or urine (paragraph 88). Although Zimmerman does not specifically disclose the cleaved EphA2 peptide fragments these peptide fragments would have been bound by the anti-EphA2 antibodies. 


Claim(s) 1-5, 7, 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hamer et al (US 2011/0281279, published 17 November 2011).
	Hamer disclose the detection of cancer in blood using monoclonal and polyclonal antibodies to EphA2 (paragraphs 5-18, 35). Although Haber does not specifically .

Claim(s) 1-5, 7, 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mather et al (US 8,183,357, issued 22 May 2012, filed 5 February 2006).
	Mather discloses the diagnosis of cancer by detecting EphA2 in blood using polyclonal and monoclonal antibodies to EphA2 (column 4, line 54 to column 5, line 17, column 7, line 54 to column 10, line 52). Although Mather does not specifically disclose the cleaved EphA2 peptide fragments these peptide fragments would have been bound by the polyclonal anti-EphA2 antibodies as well as the listed monoclonal antibodies to EphA2 

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642